Case: 1:19-cv-01582-BYP Doc #: 21 Filed: 10/22/19 1 of 1. PageID #: 107



 PEARSON, J.

                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


 SPARKLE HILL,                                         )      CASE NO. 5:19CV1582
                                                       )
                 Plaintiff,                            )
                                                       )      JUDGE BENITA Y. PEARSON
                 v.                                    )
                                                       )
 MEDICARE TRANSPORT, INC., et al.,                     )
                                                       )
                 Defendants.                           )      JUDGMENT ENTRY




         For the reasons set forth in the Memorandum of Opinion and Order filed contemporaneously

 with this Judgment Entry, the Court grants the parties’ joint motion and approves the settlement

 agreement in this case, finding that it represents a fair and reasonable resolution of the parties’ bona fide

 disputes under federal law. The Court retains jurisdiction over this action for the purpose of enforcing

 the settlement agreement. This case is dismissed with prejudice.




         IT IS SO ORDERED.


   October 22, 2019                                  /s/ Benita Y. Pearson
 Date                                              Benita Y. Pearson
                                                   United States District Judge
